Citation Nr: 1750517	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-31 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung condition with lack of oxygen and fatigue (also claimed as breathing problem and obstructive sleep apnea associated with service-connected allergic rhinitis and recurrent sinusitis, status post nasal fracture and septoplasty).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1981 and February 1991 to April 1991.  He also had additional service in the U.S. Air Force Reserve.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at an RO hearing in April 2013.  In March 2017, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's currently diagnosed lung disability, including linear atelectasis of right lung base is directly related to his military service, and his obstructive sleep apnea is due to or the result of his service-connected allergic rhinitis and recurrent sinusitis, status post nasal fracture and septoplasty.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a lung disability, including linear atelectasis of right lung base, and obstructive sleep apnea have been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran clarified at the Board hearing that he was actually seeking service connection for two different disabilities: a lung disorder related to being a firefighter in service; and obstructive sleep apnea being related to his service-connected rhinitis and recurrent sinusitis.  See March 2017 Board hearing transcript, p. 3.  The Veteran stated that he shattered his nose in service in 1977 and had a septoplasty, and has had problems breathing since then.  Id. at 6.  He also noted that he noticed breathing problems in 1996 and was initially diagnosed with a lung problem then.  Id. at 10-11.  Finally, he testified that working as a firefighter involved a toxic environment; and recalled several fires where he came out choking and sometimes throwing up from a house fire.  Id. at 15.  He noted at the RO hearing in 2013 that he retired after 31 years between active duty and the reserves as a firefighter for his entire career.  See April 2013 RO hearing transcript, p. 6.  He stated that in the early years they did not have proper equipment for avoiding smoke inhalation.  Id. at 4.  He testified that he was first treated for a lung problem in approximately 1995 but that the breathing problems had always been there; they had just gotten worse.

The service treatment records show that the Veteran was treated for septal deformity during his first period of service in April 1979.  It was noted that he had a nasal fracture approximately two years earlier treated by closed reduction.  A septoplasty was performed; and the Veteran was discharged in May 1979; it was noted that he had good airways bilaterally.

Military personnel records show the Veteran was a Fire Protection Specialist for the U.S. Air Force during his service from July 1977 to July 1981; and from February 1991 to April 1991.

After service, a January 2010 CT scan notes that the Veteran was a firefighter (reservist on orders) with right hemidiaphragm elevation, right costophrenic angle blunting, possibly representing a small right pleural effusion, and right-sided atelectasis.  A December 2010 retirement physical from the Air Force Reserve notes the Veteran had breathing/ respiratory issues with a history of nocturnal hypoxemia; he was to follow up with a sleep medicine doctor and pulmonologist.

An April 2012 VA medical opinion (without examination) was provided that it was less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by service.  The rationale was that obstructive sleep apnea had no association with either rhinitis or sinusitis, but was caused by abnormal relaxation of the muscles of the back of the throat and abnormalities of the structure of the throat and neck.  It was further noted as being associated with obesity, smoking, and body habitus.

A July 2013 VA examination report shows the examiner found that the Veteran's lung condition of elevated right hemidiaphragm and mild basilar subsegmental atelectasis was less likely than not incurred in or caused by service, because it was diagnosed after service in 1996.  The examiner also found that the Veteran's duties as a fire protection specialist and claimed exposure to toxic smoke did not meet the criteria for risk factors for mild basilar subsegmental atelectasis; as these risk factors included scarring of lung tissue caused by injury or lung disease or surgery.  Finally, the examiner commented that sleep apnea was not related to the nasal fracture and septoplasty, as he reported onset of symptoms of dyspnea in 1996.

The Veteran submitted a private medical opinion dated in March 2017 noting that, contrary to the VA physician's assistant findings in 2012, there were numerous articles relating nasal congestion with obstructive sleep apnea.  The examiner noted that relevant articles state that the risk factors for developing obstructive sleep include craniofacial or upper airway soft tissue abnormalities.  It was noted that treatment records from 2010 showed that the Veteran had diminished caliber of nasal passages caused by trauma and previous rhinoplasty and septoplasty.  The physician also noted that a CT scan in January 2010 showed the Veteran had linear atelectasis and scarring along the right lung base; and that it was well-known that smoke inhalation could cause a decrease in surfactant, which in turn could cause atelectasis.  It was further noted that previous VA medical examination in 2013 had found that possible causes of non-obstructive basilar atelectasis included scarring of the lung tissue caused by injury or disease or surgery.  Thus, it was the physician's opinion that it was more likely than not that the trauma to the Veteran's nose and multiple surgeries was contributing to his obstructive sleep apnea; and that his lung conditions were also more likely than not related to his military service as a firefighter.  

In reviewing the record, the evidence for and against the Veteran's claim is essentially equally balanced.  There is no compelling reason shown to value the VA medical opinions provided in April 2012 and July 2013 over the private medical opinion from the physician in March 2017.  

While the examiner in July 2013 determined that the Veteran's lung disability and sleep apnea were not related to service because they did not manifest until 1996, the examiner did not account for the Veteran's testimony at the Board hearing and RO hearing that his breathing difficulties had always been there since his nasal fracture in service and resultant surgeries.  As for the April 2012 VA finding that obstructive sleep apnea was not associated with rhinitis or sinusitis, the private physician in March 2017 noted that, on the contrary, there were many studies that related nasal congestion with sleep apnea.  The March 2017 private medical opinion also noted that the Veteran's lung disorders and sleep apnea were secondary to both his service-connected allergic rhinitis and recurrent sinusitis status post nasal fracture and septoplasty and his duties as a firefighter in service.  The rationale provided was that studies showed that nasal congestion, which the Veteran had caused by previous rhinoplasty and septoplasty, was associated with obstructive sleep apnea.  The physician also noted that smoke inhalation could cause a decrease in surfactant, which in turn could cause atelectasis.

Following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran that the currently diagnosed lung disability, including linear atelectasis of right lung base is related to his military service and obstructive sleep apnea is secondary to his service-connected allergic rhinitis and recurrent sinusitis, status post nasal fracture and septoplasty.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for currently diagnosed lung disability, including linear atelectasis of right lung base, and obstructive sleep apnea is granted.

The Veteran's service connection claim for currently diagnosed lung disability, including linear atelectasis of right lung base, and obstructive sleep apnea, has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Entitlement to service connection for a lung disability, including linear atelectasis of right lung base, and obstructive sleep apnea, is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


